DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1, 2, 5-13 and 23-26 are pending and presented for examination.

Response to Arguments
	Initially, it is noted that applicant’s amendment has overcome the 35 U.S.C. 112(a) rejection of claims 1, 2, 5-13 and 24-26. Furthermore, applicant’s amendment to claim 23 has overcome the previous obviousness rejection and claim 23 has now been indicated as allowable.
The amendment to claim 1 has necessitated the new prior art rejections presented below. Some of Applicant’s arguments with respect to claim 23 are also applicable to the new rejection presented below. However, Applicant’s arguments which are applicable to Toida in view of DiDavide as they apply to the new rejection of claim 1 have been fully considered but they are not persuasive.
The applicant argues that one would have no reason to use DiDavide’s wear resistant layer as Toida’s protective layer. The Applicant argues that DiDavide teaches to apply a bimodal distribution of solid particles and does not teach that mere application of silicium particles onto a wet surface can form wear resistant layers. However, the Examiner argues that it would have been obvious from DiDavide to apply Toida’s silicium particles in a course and fine fraction to the wet layer to provide a wear resistant layer. Furthermore, there is nothing in Toida that teaches away from using silicium particles having variable sizes. Therefore, the Examiner maintains that it would have been obvious to look towards DiDavide to modify Toida’s barrier layer.
Additionally, Applicant argues that one would not have carried out the modification as it would defeat the purpose of DiDavide’s wear resistant layers. However, the primary reference is Toida and DiDavide is simply being applied to teach a means for providing a better barrier layer in Toida and it is not relevant what effect making the modification would have on DiDavide. The proposed modification would render Toida’s laminate better and would not have any negative effect on Toida’s laminate. Therefore, the Examiner maintains it would have been obvious to modify Toida as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 1, 2, 5-13 and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toida et al. (JP2001-038858, reference is made to the English machine translation of the detailed description) in view of DiDavide et al. (U.S. PGPUB No. 2011/0300372).


	Regarding claims 1, 2, 5-13 and 24-26, Toida teaches a method of coating a substrate, such as a building panel (0104), selected from the group as claimed in claim 6 (0015), comprising: applying a first radiation curable coating fluid (0048) comprising an organic binder, potentially comprising an epoxy acrylate (0028), on a surface of the panel to obtain one coating layer (0048) which is an uppermost coating layer that enhances and protects the visual impression of the substrate to which it is applied (0001); curing the one coating layer (0048); applying a barrier coating fluid (0064 and 0084) comprising silicium containing barrier components (0065) to the uppermost coating layer to obtain a barrier layer having a thickness overlapping the claimed range (0064) to form a coating that will protect the uppermost coating from the photocatalytic activity of the photocatalytic layer; drying the barrier layer (0084); applying a photocatalytic fluid comprising photocatalytic particles (Toida at 0140) on the barrier layer to obtain a photocatalytic layer having a thickness that abuts the range as claimed (0091-0093 and 0100, note that Toida teaches up to 0.8 microns which will be expected to inherently have the same properties of a layer having a thickness of 0.80001 microns, thereby making obvious the claimed range); and drying the photocatalytic layer (0140) which provides a layer that will reduce the level of indoor VOCs by its photocatalytic activity (0104).  Toida further teaches that the barrier or photocatalytic fluids may be aqueous (0001 and 0140) and applied by spraying (0102).  Toida also teaches the silicium containing compounds in an amount in a range that abuts the claimed range in claim 26 (0080, note that Toida teaches up to 80% which will be expected to inherently have the same properties as a concentration of 80.0001%, thereby making obvious the claimed range). Toida fails to teach the barrier components applied to the uppermost coating layer where the uppermost coating layer is only partly cured before complete gelation of the coating layer and where the uppermost coating layer is at least partly wet.
However, DiDavide teaches applying a coating fluid comprising barrier components, such as silica (0085) to a still wet uppermost layer (claim 16) to form a barrier layer on a wood based building panel (abstract and 0002).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Toida’s barrier components to the partially cured, still wet uppermost coating layer before complete gelation of the coating layer from a barrier coating fluid as disclosed by DiDavide.  One would have been motivated to make this modification as DiDavide teaches that applying the barrier components in this manner allows for the silicon containing particles to produce a wear protection layer (abstract) which will protect the visual impression of the building panel.

Allowable Subject Matter
2.	Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the method of claim 23. In particular, as argued by applicants DiDavide teaches that the particles used to provide the wear resistant layers should be significantly larger than the claimed range of less than 400 nm. Therefore, the claims would not have been obvious over the combination of Toida in view of DiDavide as evidenced by Showa Denko.

Conclusion
	Claims 1, 2, 5-13 and 23-26 are pending.
	Claims 1, 2, 5-13 and 24-26 are rejected.
	Claim 23 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 18, 2022Primary Examiner, Art Unit 1717